
	

113 SRES 445 ATS: Recognizing the importance of cancer research and the contributions of scientists, clinicians, and patient advocates across the United States who are dedicated to finding a cure for cancer, and designating May 2014 as “National Cancer Research Month”.
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 445
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2014
			Mrs. Feinstein (for herself, Mr. Isakson, Mr. Coons, Mr. Brown, Ms. Collins, Mr. Durbin, Mr. King, Mr. Moran, Ms. Klobuchar, and Mr. Schatz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		May 21, 2014Committee discharged; considered and agreed toRESOLUTION
		Recognizing the importance of cancer
		  research and the contributions of  scientists, clinicians, and patient advocates
			 across the
		  United States who are dedicated to finding a cure for cancer, and designating May
			 2014 as   National Cancer Research Month.
	
	
		Whereas in 2014, cancer remains one of the most pressing
			 public health concerns in the United States;Whereas in 2014, more than 1,600,000 individuals in
			 the United States are
			 expected
			 to be diagnosed with cancer and more than 585,000 individuals in the
			 United States are expected to
			 die from the
			 disease;
		Whereas 1 in 2 men in the United States will be diagnosed with cancer during his lifetime, and 1 in
			 3 women in the United States will be diagnosed with cancer during her
			 lifetime;Whereas 77 percent of individuals diagnosed with cancer are over the age of 55;Whereas cancer accounts for approximately 1 in every 4 deaths, is the second most common cause of
			 disease-related death in the United States, and is projected to become the
			 number 1 disease-related killer of individuals in the United States;Whereas racial and ethnic minorities, as well as low-income and elderly populations, continue to
			 suffer disproportionately in cancer incidence, prevalence, and mortality;Whereas the term cancer refers to more than
			 200 diseases that collectively represent—(1)the leading cause of death for
			 individuals in the United States under the age of 85; and(2)the second leading cause of death for all
			 individuals in the United States;Whereas cancer is expected to cost the United States economy an estimated $216,000,000,000 in 2014,
			 and the economic burden of cancer is expected to rise as the number of
			 cancer deaths increases;Whereas the United States investment in cancer research has
			 yielded substantial advances in cancer research and has saved many lives;Whereas scholars estimate that every 1 percent decline in cancer mortality saves
			 the
			 United States economy $500,000,000,000;
		Whereas advancements in understanding the causes,
			 mechanisms, diagnoses, treatment, and prevention of cancer have led to
			 cures
			 for many types of cancer and have converted other types of cancer into
			 manageable chronic conditions;
		Whereas the 5-year survival rate for all types of cancer was greater than 65 percent in 2011,
			 improving between 1981 and 2011, and more  than 13,700,000
			 cancer
			 survivors were living in the United States in 2011;
		Whereas therapy and effective screening tools for some types of cancer remain elusive, and some
			 cancers, including pancreatic, liver, lung, ovarian, and brain cancer,
			 continue to have extraordinarily high mortality rates and 5-year
			 survival rates that are typically less than 50 percent;Whereas partnerships among research scientists, the general public, cancer survivors, patient
			 advocates, philanthropic organizations, industry, and Federal, State, and
			 local governments have led to advanced breakthroughs, early detection
			 tools that have increased survival rates, and a better quality of life for
			 cancer survivors;Whereas precision medicine holds great promise in treating cancer; andWhereas advances in cancer research have had significant
			 implications for the treatment of other costly diseases, such as diabetes,
			 heart
			 disease, Alzheimer's disease, HIV/AIDS, and macular degeneration: Now,
			 therefore, be it
		
	
		That the Senate—(1)recognizes the
			 importance of cancer research and the invaluable contributions of
			 researchers in the United States and around the world who are dedicated to
			 reversing the cancer epidemic;
			(2)designates May
			 2014 as National Cancer Research Month; and
			(3)supports efforts
			 to establish cancer research as a national and international priority to
			 eventually eliminate
			 the more than 200 diseases that collectively represent cancer.
			
